Citation Nr: 0121425	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  01-06 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for refractive error of 
the eyes and early presbyopia, claimed as vision problems.

4.  Entitlement to service connection for a skin disorder, 
claimed as epidermal cysts.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from May 1981 
to May 1986.  Apparently, the veteran also had a period of 
active service from January 1988 to February 1990; however 
this second period of service has not been verified.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The issues involving entitlement to service connection for 
tinnitus and a skin disorder are the subject of a remand 
which follows the Board's decision.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The competent medical evidence of record reveals that the 
veteran does not have a current hearing loss disability 
within the meaning of VA regulations. 

3.  The competent medical evidence of record reveals a 
diagnosis of refractive error of the eyes and early 
presbyopia.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in, or aggravated by, 
active military service, and no error of fact or law has been 
alleged for which relief or entitlement may be granted.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991); 38 C.F.R. 
§3.385 (2000); Sabonis v. Brown, 6  Vet. App. 426 (1994).  

2.  With respect to refractive error of the eyes and early 
presbyopia, no error of fact or law has been alleged for 
which relief or entitlement may be granted.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2000); 
Sabonis v. Brown, 6  Vet. App. 426 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303(a), 3.304 (2000).  Direct service connection may be 
established for a disability resulting from diseases or 
injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d) (2000).  Establishing direct service 
connection for a disability, which has not been clearly shown 
in service, requires the existence of a current disability 
and a relationship or connection between that disability and 
a disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(1995); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000). 

Recently there was a significant change in the controlling 
laws.  On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) codified at 38 U.S.C.A. § 
5103A (West Supp. 2001).  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Upon careful review of the claims folder the Board finds that 
with respect to the issues of entitlement to service 
connection for hearing loss and vision problems all required 
notice and development action specified in this new statute 
have been complied with during the pendency of the current 
appeal.  Specifically, the Board finds that the statement of 
the case, provided to both the veteran and his 
representative, specifically satisfy the requirement at 38 
U.S.C.A. § 5103A (West Supp. 2001) of the new statute in that 
they clearly notify the veteran and his representative of the 
evidence necessary to substantiate his claim.  Additionally, 
the Board finds that the duties to assist provided under the 
new statute at § 5103A have also been fulfilled in that all 
evidence and records identified by the veteran as plausibly 
relevant to his pending claim have been collected for review.  

Specifically, the veteran was accorded VA examinations for 
his claimed hearing loss and vision problems.  The RO has 
obtained complete copies of the veteran's service medical 
records.  Finally the veteran has identified some post 
service private medical treatment.  However, he submitted 
copies of some of these treatment records and they clearly 
relate to treatment for skin problems, and are unrelated to 
his hearing loss and vision claims.  

The Board notes that the issues involving service connection 
for a skin disorder and tinnitus are being remanded.  One of 
the reasons for remand is to verify the period, and 
circumstances, of the veteran's second period of active 
service.  The veteran's service medical records have been 
obtained and appear to be complete for both of his periods of 
service.  Moreover the overwhelming medical evidence provided 
by the recent VA medical examinations makes retrieval of this 
information unnecessary to adjudication of the veteran's 
claims for hearing loss and vision problems.  

II.  Hearing Loss

As noted above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 1991).  

Impaired hearing is considered a disability for VA purposes 
when:  the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2000). 

In February 1981 a service department entrance examination of 
the veteran was conducted.  On the audiological evaluation 
portion of the examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
15
10
LEFT
15
5
5
20
15

In April 1986 the veteran's discharge examination for his 
first period of service was conducted.  On the audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
10
20
LEFT
15
10
5
15
10

The pure tone thresholds, in decibels, at 6,000 Hertz were 10 
in the right ear and 10 in the left ear; at 8,000 Hertz the 
thresholds were 25 in the right ear and 10 in the left ear.

On January 5, 1988 a service department entrance examination 
for the veteran's second period of active service was 
conducted.  On the audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
20
20
LEFT
0
5
15
30
15

The pure tone thresholds, in decibels, at 6,000 Hertz were 5 
in the right ear and 25 in the left ear.  On the accompanying 
report of medical history the veteran did not report having 
any hearing loss.  




On January 12 1988 another audiological evaluation of the 
veteran was conducted.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
15
20
LEFT
5
0
5
25
15

The pure tone thresholds, in decibels, at 6,000 Hertz were 25 
in the right ear and 15 in the left ear.

In March 1988 still another audiological evaluation of the 
veteran was conducted.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
20
25
LEFT
10
5
5
35
15

The pure tone thresholds, in decibels, at 6,000 Hertz were 25 
in the right ear and 20 in the left ear.

In February 1990 separation examination of the veteran was 
conducted.  Audiological evaluation revealed that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
20
25
LEFT
10
5
10
35
20

The pure tone thresholds, in decibels, at 6,000 Hertz were 25 
in the right ear and 20 in the left ear.

Because the threshold for normal hearing is from 0 to 20 dB, 
with higher threshold levels indicating a degree of hearing 
loss, the results above show that the veteran had some 
hearing loss during active service.  See Hensley v. Brown 5 
Vet. App. 155, 157 (1993).  However, the results above do not 
meet the criteria for a hearing loss disability as defined by 
VA regulations.  38 C.F.R. § 3.385 (2000).  

In March 2001 a VA audiological evaluation of the veteran was 
conducted.  The veteran reported being exposed to the noise 
of jet aircraft while serving on the flight deck of the Navy 
aircraft carrier USS America.  However, he also indicated 
that ear protection was worn while performing these duties.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
20
25
LEFT
20
10
15
20
20

The average pure tone decibel loss at the above frequencies 
was 18 for the right ear and 16 for the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 96 percent in the left ear.  Based on 
these results the examiner's evaluation was "hearing within 
normal limits bilaterally."

The overwhelming preponderance of the evidence is against the 
veteran's claim for service connection for hearing loss.  The 
audiometric test results from the VA examination reveal that 
the veteran does not have a current hearing loss disability 
within the meaning of VA regulations.  38 C.F.R. § 3.385 
(2000).  With no current disability, there is no legal basis 
for granting service connection.  As such service connection 
for hearing loss is denied.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that in a case 
where the law is dispositive of the claim, the claim should 
be denied because of lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Vision Problems

Again, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 1991).  However, VA regulations specifically state that 
"Congenital and developmental defects, refractive error of 
the eye, personality disorders and mental deficiency as such 
are not diseases or injuries within the meaning of applicable 
legislation" for service connection purposes.  38 C.F.R. 
§ 3.303(c) (2000)(emphasis added).  

On the February 1981 entrance examination report the 
veteran's visual acuity was noted to be 20/40 in the right 
eye and 20/20 in the left eye.  The examination report 
indicated that the veteran's vision was correctable to 20/20 
in each eye.  Also on the accompanying report of medical 
history the veteran indicated that he did not wear glasses.  

In April 1986 separation examination for the veteran's first 
period of military service was conducted.  On this 
examination the veteran was noted to have normal, 20/20, 
distance vision in both eyes.  His near vision was evaluated 
as being 20/25 in each eye.  

In January 1988 entrance examination for the veteran's second 
period of active service was conducted.  The veteran's 
distance vision was 20/40 in the right eye and 20/30 in the 
left eye.  However his near vision was evaluated as normal, 
20/20 in each eye.

A December 1988 treatment record reveals that the veteran's 
uncorrected distance vision was 20/40 in each eye.  The 
diagnosis was myopia and a prescription for corrective lenses 
was indicated.  In February 1990 separation examination of 
the veteran was conducted.  His distance vision was evaluated 
as 20/100 in each eye, which could be corrected to normal, 
20/20.  His near vision was evaluated as being 20/25 in each 
eye, which could be corrected to normal, 20/20.

In February 2001 a VA examination of the veteran was 
conducted.  The veteran's uncorrected distance vision was 
20/60 in the right eye and 20/25 in the left eye.  His 
uncorrected near vision was 20/60 in the right eye and 20/80 
in the left eye.  The examiner noted that the veteran's 
vision could be corrected to normal, 20/20, for both distance 
and near vision in both eyes.  The diagnosis was refractive 
error and early presbyopia.  Presbyopia is difficulty with 
reading and close work at normal distances; essentially it 
means that one needs reading glasses.  

On his April 2001 notice of disagreement the veteran 
indicated that his claim for service connection for vision 
problems was because "visual problems began also during my 
period of military service and therefore should be service 
connected."  On his June 2001 substantive appeal the veteran 
indicates that his visual problems were aggravated during 
military service.  

Review of the evidence of record reveals that the veteran has 
refractive error of the eyes, which affects both his distance 
vision and his near vision.  The February 2001 VA examination 
report relates these to the veteran's age.  There is no 
indication of any injury, disease or disability superimposed 
on the veteran's refractive error during service.  The 
veteran has refractive error of the eyes.  VA regulations 
specify that refractive error of the eyes in not a disease or 
injury within the meaning of applicable legislation for which 
service connection can be granted.  38 C.F.R. § 3.303(c) 
(2000).  Therefore service connection must be denied.  In a 
case where the law is dispositive of the claim, the claim 
should be denied because of lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

ORDER

Service connection for hearing loss is denied.

Service connection for refractive error of the eyes and early 
presbyopia, claimed as vision problems, is denied. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 ; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The veteran's second period of active service, from January 
1988 to February 1990, has not been verified.  This needs to 
be done.  Moreover, the veteran asserts that he incurred 
tinnitus as a direct result to exposure to aircraft noise 
while serving on the flight deck of an aircraft carrier.  The 
RO should also obtain a complete copy of the veteran's 
service personnel records for both periods of service in 
order to ascertain the specific duties to which the veteran 
was assigned during service.  

The March 2001 VA skin examination was conducted without the 
examiner having access to the veteran's service medical 
records.  Since the veteran's service medical records do show 
treatment for some skin disorders, the Board believes it 
would be prudent for any examiner to have these records 
available.  Therefore another VA examination of the veteran 
should be conducted.  

The Court has also held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

2.  The RO should verify the veteran's 
second period of active service from 
January 1988 to February 1990 with the 
service department, National Personnel 
Records Center (NPRC), or other 
appropriate records depository.  The RO 
should specifically request a copy of the 
veteran's discharge papers, DD 214, for 
the second period of service.  The RO 
should also request a complete copy of the 
veteran's service personnel records for 
both periods of service.  

3.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for his claimed 
skin disorder and tinnitus since his 
separation from service in 1990.  
Subsequently, and after securing the 
proper authorizations where necessary, 
the RO should make arrangements to obtain 
all the records of treatment from all the 
sources listed by the veteran which are 
not already on file.  The Board is 
particularly interested in obtaining all 
records of treatment from Dr. George 
Weaver.  All information obtained should 
be made part of the file.  The RO should 
also obtain all the records of any 
treatment at VA facilities which are not 
already on file.  

4.  Following the above, the veteran 
should be accorded the appropriate VA skin 
examination.  The report of examination 
should include a detailed account of all 
manifestations of the skin disorders found 
to be present.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior to 
completion of the report.  The examining 
physician is requested to review the 
veteran's service medical records and the 
post-service treatment records from Dr. 
George Weaver.  Is any current skin 
disorder, or residual such as scars, 
related to the disorders or excisions 
noted in the veteran's service medical 
records?  The claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examining 
physician should provide complete 
rationale for all conclusions reached.

5. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  The RO is 
reminded to consider the applicability of 
38 U.S.C.A. § 1154(b) to the veteran's 
claims.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals



 



